Citation Nr: 0429919	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sarcoid 
meningitis.  

2.  Entitlement to service connection for sarcoid meningitis.




REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1967 to 
June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the RO.  

A previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  Thus, 
the issue of new and material evidence will be discussed 
hereinbelow.  

The now reopened claim of service connection for sarcoid 
meningitis is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a September 1980 decision, the Board denied the 
veteran's claim of service connection for sarcoid meningitis.  

2.  The evidence associated with the claims file since the 
Board's 1980 denial of service connection for sarcoid 
meningitis raises a reasonable possibility of substantiating 
the claim on the merits.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for sarcoid meningitis.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
However, VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require VA reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  


Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
VCAA].  

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5103(a), which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue on appeal.  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of VCAA as it relates 
to new and material evidence claims, and then adjudicated the 
veteran's claim based on all the evidence of record.  

Specifically, in a March 2002 letter and in a letter sent in 
or about May 2002, the RO complied with the notice 
requirements of VCAA and notified the veteran of the evidence 
he is expected to obtain and which evidence VA will secure.  
See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see also 
Quartuccio, supra.  In these letter as well as in the May 
2002 rating decision, and December 2002 Statement of the 
Case, the RO outlined the type of evidence needed to support 
the veteran's claim.  


Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of her claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.  

In short, the Board has carefully considered the provisions 
of VCAA in light of the record on appeal, and for the reasons 
expressed above finds that to the extent required, the issue 
of whether new and material evidence has been submitted with 
respect to the claim of service connection for sarcoid 
meningitis has been developed in conformity with the spirit 
of VCAA.  


Factual Background 

Sarcoid meningitis was not diagnosed in service.  In service, 
however, the veteran did experience symptoms such as 
dizziness, fatigue, some loss of coordination, and headaches.  
There were also some brief febrile episodes associated with 
upper respiratory infections.  

A June 1974 statement of E. Valenstein, M.D. indicated that 
the veteran suffered from chronic meningitis for the previous 
eight months.  Based on diagnostic tests, it was determined 
that the veteran had sarcoid meningitis.  

By August 1974 rating decision, the RO denied service 
connection for sarcoid meningitis.  

In August 1974, the RO received a letter from the director of 
medical records at Mary Hitchcock Memorial Hospital 
indicating that the veteran was hospitalized at that facility 
in October 1973 and from late January to early February 1974.  

An August 1977 letter from R.L. Sullivan. M.D. reflected that 
the etiology of sarcoidosis involving the central nervous 
system was unknown.  Dr. Sullivan asserted that it would be 
impossible for him to determine whether the veteran's present 
condition had its onset in Vietnam.  However, a review of the 
record revealed that some of the symptoms of which the 
veteran complained in service were present when sarcoidosis 
was diagnosed in 1973.  

A September 1977 letter from L.N. Booth, M.D. indicated that 
he examined the veteran in October 1969 and that the veteran, 
at that time, complained of headaches of two month's duration 
occurring after work and after movies.  

An October 1977 letter from the veteran's former employer 
indicated that the veteran terminated his employment in 
January 1975 for medical reasons.  While employed, the 
veteran suffered from occasional headaches and loss of 
equilibrium.

A statement of A.G. Reeves, M.D. dated in October 1977 
indicated that he reviewed the veteran's record to include 
service medical records and that although it was possible 
that he might have developed sarcoidosis in service, there 
was no evidence of record to prove or disprove that 
proposition.

In November 1977, R.E. Nordgren. M.D. wrote that he could not 
say whether headaches in service were indicative of 
sarcoidosis.

By November 1977 rating decision, the RO confirmed its 
earlier denial of service connection for sarcoid meningitis.  
The veteran was notified of the decision in December 1977.

In February 1978, the veteran presented testimony at a 
hearing at the RO.

In March 1978, the RO received October 1973 records of Dr. 
Valenstein.

That month, the RO received September 1973 records of C.E. 
Wilder, M.D. describing the veteran's symptomatology and 
medical history.  The RO also received private medical 
progress notes dated in August 1973.

By March 1978 rating decision, the RO again denied service 
connection for sarcoid meningitis.  The veteran was sent 
notice of that decision that month.

A March 1979 letter from Dr. Sullivan indicated that it was 
possible that the veteran's sarcoidosis was contracted in 
service.  There was, however, a reasonable doubt according to 
the physician.  

In a December 1979 decision, the Board denied service 
connection for sarcoid meningitis.  The veteran was sent 
notice of the decision that month.  

In April 1980, the RO received VA medical records dated in 
March 1980 related to a hospitalization that month.  

By September 1980 decision, the Board again denied service 
connection for sarcoidosis and sarcoid meningitis.  Notice of 
the Board's decision was sent to the veteran that month.  

In November 1986, the veteran filed a claim of service 
connection for his "upper respiratory problem."  

In January 1987, the RO received private medical records from 
the Dartmouth-Hitchcock Medical Center.  November 1975, 
January 1976, and March 1976 progress notes indicated a 
central nervous system sarcoid.  

That month, the RO received hospital records and a discharge 
summary from Mary Hitchcock Memorial Hospital dated in 
October 1975.  The veteran apparently was given treatment for 
a central nervous system sarcoid.  

A November 1975 private medical notation received in January 
1987 indicated a diagnosis of sarcoidosis.  

In December 2001, the veteran applied to reopen his claim of 
service connection for a central nervous system sarcoid.  

By May 2002 rating decision, the RO denied service connection 
for sarcoid meningitis as new and material evidence, 
sufficient to reopen the claim, had not been received.  

An April 2002 letter from Dr. Sullivan that appears to have 
been received after the issuance of the May 2002 rating 
decision indicated that he had been treating the veteran for 
central nervous system sarcoid since 1974 when he presented 
with acute neurologic problems.  

Dr. Sullivan asserted that he reviewed prior medical records 
and that these records revealed that the veteran complained 
of dizziness, loss of some coordination, fatigue, and 
headaches in service.  He was also seen for visual problems.  
These records, however, were not available for review.  All 
of these symptoms were present in 1974 when the veteran 
presented with active neurosarcoidosis.  

Dr. Sullivan stated that sarcoidosis could be dormant or 
present at a low level for "some years."  The presence of 
similar symptoms in service, according to the physician, 
suggested but did not prove that the veteran had some 
sarcoidosis at that time.  Dr. Sullivan said that he would 
place the probability in the "more likely than not" 
category.  

A September 2003 VA medical opinion report reflected that the 
VA examiner reviewed the entire record.  The examiner 
indicated that the veteran's in-service symptomatology 
consisted of dizziness, some loss of coordination, fatigue, 
and headaches.  There were also brief episodes of upper 
respiratory infections.  

According to the examiner, although these symptoms were 
present when sarcoidosis was diagnosed, there was reasonable 
doubt as to whether that disease began in service.  

Symptoms such as those the veteran experienced in service 
were common to many disorders such as hangovers, extreme 
fatigue from over exertion, upper respiratory infections, 
etc...The medical records, therefore, did not prove that the 
onset of sarcoidosis occurred in service, according to the 
examiner.  

The examiner emphasized that the June 1969 separation medical 
examination report reflected no abnormalities and a 
contemporaneous chest X-ray study was interpreted as normal.  
A later 1972 X-ray study of the chest suggested a mild 
enlargement of the hilar shadow, which, in retrospect, might 
have been the earliest sigh of sarcoidosis.  The examiner 
also emphasized that sarcoid meningitis did not appear until 
1973 or 74.  

The VA examiner concluded that the medical data indicated 
that the veteran's condition began and was diagnosed after 
separation from service in 1969.  


Finality/new and material evidence

In general, Board decisions are final. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2001, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  



Discussion

The veteran submitted evidence that was not of record when 
the Board rendered its final September 1980 decision.  
38 C.F.R. § 3.156(a).  

In addition to being new, however, the newly submitted 
evidence must be shown to relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  Id.

The bulk of the newly submitted evidence consists of medical 
records from the 1970's that indicate treatment for 
sarcoidosis.  This evidence is in essence duplicative of 
evidence previously of record and does not go to the issue of 
etiology and thereby does not contribute to the possibility 
of substantiating the claim.  This evidence, therefore, is 
not new and material within the meaning of pertinent law and 
regulations.  Id.; Hodge, supra.  

Dr. Sullivan's April 2002 opinion, however, is new evidence 
as it was not of record before the Board's final September 
1980 December.  In addition, it relates to an unsubstantiated 
fact necessary to substantiate the claim, that is, etiology.  
Id.  It is therefore new and material within the meaning of 
the applicable law and regulations.  Id.  

Accordingly, the veteran's claim of service connection for 
sarcoid meningitis is reopened.  



ORDER

New and material evidence having been received to reopen the 
claim of service connection for sarcoid meningitis, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

Dr. R.L. Sullivan, in an April 2002 statement, indicated that 
he had been treating the veteran for sarcoid meningitis since 
1974.  Thus, after obtaining the requisite release, the RO 
should make a reasonable effort to obtain any additional 
treatment records not already on file.  In addition, the RO 
should make arrangements for the veteran to be examined in 
order to evaluate the claimed sarcoid meningitis.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  After securing the necessary release, 
the RO should contact Dr. R.L. Sullivan 
and obtain copies of any previously 
unobtained treatment records pertaining 
to the veteran.  

3.  The RO arrange for a VA examination 
of the veteran for the purpose of 
determining the nature and extent of the 
claimed sarcoid meningitis.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All indicated 
testing should be performed.  The 
examiner should elicit from the veteran 
and record a complete clinical history.  
All current manifestations of the claimed 
sarcoid meningitis should be identified.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



